—In a proceeding, inter alia, to invalidate petitions designating appellant Leanore Waller as a candidate in the Democratic Party primary election to be held on September 12, 1978 for the public office of State Senator from the 25th Senatorial District, the appeal is from a judgment of the Supreme Court, Kings County, dated August 21, 1978, which, after a hearing, inter alia, granted the application. Judgment affirmed, without costs or disbursements. No opinion. Mollen, P. J., Hopkins, Damiani, Shapiro and O’Connor, JJ., concur.